                        Case 4:17-cv-00145-HCM-RJK Document 468-1 Filed 10/23/20 Page 1 of 1 PageID# 15973
                                           Exhibit A – Summary of Approved E.D. Va. Tribal Lending Settlements
    Case Name              # of        Class Size    Estimated Damages           Cash Component        Scope of Debt Cancellation               Status
                           Lending                   (“Interest” - If Known)
                           Entities
    Gibbs v. Plain         3           1,045,248     $1,330,000,000.001          $16,750,000           Loans owned by the tribal lenders        Settlement reached
    Green, LLC, et al.                                                                                 and limited to loans issued three        before Big Picture
    Case No, 3:17-cv-                                                            (potentially          years prior to the settlement (Plain
                                                                                                                                                Final approval granted
    00495-MHL                                                                    $105.75 million)2     Green) and two years prior to the
                                                                                                                                                Dec. 13, 2019
                                                                                                       settlement (Mobiloans and Great
                                                                                                       Plains Lending)3
    Turner, et al. v.      1           366,494       Not requested by the        $18,500,000           Loans owned by the lender prior to       Settlement reached
    ZestFinance, Inc.,                               Court or provided in the                          October 31, 2018 (approximately 16       after Big Picture
    et al., No. 3:19-cv-                             public settlement filings                         months prior to preliminary approval
                                                                                                                                                Final approval granted
    00293-DJN                                                                                          of settlement) with an outstanding
                                                                                                                                                June 30, 2020
                                                                                                       balance as of December 31, 2019
    Williams v.            1           450,000       Not requested by the        $8,700,000            Applies only to “charged off’ loans at   Settlement reached
    Galloway, et al.,                                Court or provided in the                          least 210 days in default, or loans      after Big Picture
    No. 3:19-cv-                                     public settlement filings                         where the borrower has paid 2.5
                                                                                                                                                Preliminary approval
    00470-REP (Big                                                                                     times the original principal amount
                                                                                                                                                granted; final approval
    Picture)                                                                                           (an interest rate not lawful in any
                                                                                                                                                hearing scheduled for
                                                                                                       state)
                                                                                                                                                December 15, 2020
    Hayes v Delbert        1           15,126        Not requested by the        $9,435,000            $5,900,000 in loans held by the tribal   Settlement reached
    Servs. Corp., No.                                Court or provided in the                          lending entity Western Sky Financial     before Big Picture
    3:14-cv-00258-                                   public settlement filings
                                                                                                                                                Final approval granted
    JAG4
                                                                                                                                                June 6, 2017
    THIS CASE              1           606,318       $471,980,254.92             $65,000,000           $76,000,000, which includes all          Settlement reached
                                                                                                       loans owned by AWL in its                after Big Picture
                                                                                                       Collection Portfolio at the time the
                                                                                                       provision was negotiated


1
 This is the total of the $1.13 billion nationwide class and $200 million Pennsylvania-only “allowed claims” in the Chapter 11 Bankruptcy Proceedings of key
Defendant Think Finance. See In re Think Finance, LLC, No. 17-33964-hdh11 (Bankr N.D. Tex.) ECF No. 1405 at 20, 29-30.
2
  The amount approved by Judge Lauck does not include an additional amount of approximately $39 million concurrently provided to the settlement class by the
principal defendants through the N.D. Tex. Bankruptcy Court in the Think Finance Bankruptcy. This also does not include an additional $50 million pursuant to
documents filed on October 19, 2020, that would be provided to the Gibbs class if the settlement receives preliminary and final approval. If all amounts are included
for comparison purposes here, the $105.75 million total cash value would represent less than 8% of the total estimated interest paid by class members in the Gibbs
action versus the 13.8% here.
3
    This does not appear to include loans sold to a debt buyer, National Credit Adjusters, which is a party to the recently-filed (October 19, 2020) settlement in Gibbs.
4
 Companion civil action related to the Virginia Attorney General’s action described here: https://www.oag.state.va.us/media-center/news-releases/877-january-31-
2017-cashcall-to-refund-millions-to-va-consumers-over-illegal-online-lending-scheme.
